Citation Nr: 0300009	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation 
for bilateral hearing loss.

2.  Entitlement to an increased evaluation for cluster 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chronic 
bronchitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for scoliosis, 
lumbar spine, currently evaluated as 10 percent disabling.  

5.  Entitlement to an evaluation higher than 10 percent 
for tinnitus, on appeal from the original grant of service 
connection.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
March 1981 with additional unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision, 
which granted service connection for tinnitus, and 
assigned a 10 percent evaluation, effective March 2000.  
The veteran disagreed with the 10 percent evaluation and 
the current appeal ensued.  Increased evaluations were 
also denied for bilateral hearing loss, chronic 
bronchitis, and scoliosis, lumbar spine.  A noncompensable 
evaluation for cluster headaches was increased to 
10 percent, effective February 2000.  The United States 
Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  Therefore, this claim 
is still in appellate status.

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


REMAND

The veteran and his representative maintain that the 
aforementioned disabilities are more severe than the 
current evaluations reflect.  

In January 2001,the veteran requested a local hearing 
before the RO Decision Review Officer.  In July 2001, the 
veteran's representative indicated in a VA Form 646, that 
the veteran desired to appear before a Travel Board 
hearing.  In August 2001, the veteran testified at a 
personal hearing before the RO Decision Review Officer.  
However, no Travel Board hearing has been scheduled.  The 
veteran has a right to such a hearing.  38 U.S.C.A. 
§ 7107(b) (West Supp. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2002).  Therefore, a Travel Board hearing should 
be scheduled for him pursuant to 38 C.F.R. § 20.704 
(2002).  

Additionally, during the pendency of this appeal there has 
been a significant change in the law; i.e., the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Among other things, this law redefines the obligations of 
VA with respect to notice and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The RO has not notified the veteran of the VCAA 
provisions, what assistance VA would provide, what 
evidence, if any, the veteran should provide or 
readjudicate his claim pursuant to VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  Assure that all notice and 
development required by the VCAA has 
been done, including notifying the 
veteran what evidence he needs to 
submit and what evidence will be 
obtained by VA.

2.  The RO should take appropriate 
action and schedule a Travel Board 
hearing for the veteran.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2002).  


Thereafter, the claims folder should be returned to the 
Board for further appellate review.  No action is required 
of the veteran until he receives further notice.  The 
purpose of this remand is to accord the veteran due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




